Citation Nr: 0709977	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  98-14 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the back, to include as secondary to a service-connected 
seizure disorder.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to June 
1982.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, inter alia, denied the veteran's 
claim of entitlement to service connection for a chronic 
seizure disorder, residuals of a right wrist injury and 
residuals of an injury to the back.  The veteran perfected an 
appeal on these issues to the Board.  In March 2000 and May 
2001, the Board remanded the case for additional development.  
In an October 2004 decision, the Board granted service 
connection for a chronic seizure disorder and residuals of a 
right wrist injury, and denied service connection for 
residuals of a back injury.  The Board decision is considered 
a grant in full for service connection for a chronic seizure 
disorder and residuals of a right wrist injury; these issues 
are no longer on appeal.  See Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).  The veteran appealed the 
Board's denial of entitlement to service connection for 
residuals of a back injury to the United States Court of 
Appeals for Veterans Claims (Court).  In a November 2006 
Order, the Court vacated the Board's decision and remanded 
this appeal for further development consistent with 
instructions in an October 2006 Joint Motion.

In December 1998, the appellant testified at a hearing before 
a Hearing Officer, and in November 1999, the appellant 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge; copies of these transcripts are 
associated with the record.   

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ).  VA will notify the appellant if further action is 
required.




REMAND

As an initial matter, during the pendency of this appeal, the 
Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection is granted on appeal, and it is unclear 
whether the AOJ has requested "that the claimant provide any 
evidence in the claimant's possession that pertains to [his] 
claim."  38 C.F.R. § 3.159(b)(1).  In addition, the AOJ must 
provide notice of the information and evidence not of record 
that is necessary to establish service connection for a 
disability that is proximately due to or the result of a 
service-connected disability, to include consideration of the 
holding of the decision reached in Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  On remand, the AOJ must provide such 
notice.

The Court, in its November 2006 Order, granted the Joint 
Remand vacating the Board's October 2004 denial of 
entitlement to service connection for a back disorder due to 
deficiencies in the examination provided to the veteran for 
determining the etiology and the current state of his back 
condition.
 
The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The veteran is seeking 
service connection for residuals of a back injury.  The most 
recent treatment records in the file are from 2001.  The AOJ 
should attempt to obtain any missing medical records 
regarding treatment of his back disorder.  

In Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), held that a disability need only be 
demonstrated at the time an application for benefits is 
filed.  In the present case, the appellant filed his claim in 
June 1996.  Pursuant to the instructions in the Joint Remand, 
a medical examiner should review the entire record and 
address all of the pertinent medical records, including the 
medical evidence since the date of his claim in 1996, and 
then offer an opinion regarding the appellant's back 
disability and whether it is related to his active duty or to 
his service-connected seizure disorder.  The examiner should 
include in the opinion an assessment as to whether the 
veteran's back disorder has been aggravated beyond natural 
progression by his service-connected seizure disorder.  See 
Allen, supra.
 
Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the appellant a corrective 
notice, that: (1) explains the 
information and evidence not of record 
needed to establish an initial disability 
rating and an effective date, if service 
connection is granted on appeal, as 
outlined by the Court in Dingess, supra; 
(2) the information and evidence not of 
record that is necessary to establish  
service-connection for a disability that 
is proximately due to or the result of a 
service-connected disability, to include 
the holding of the decision reached in 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995); and (3) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that the AOJ has complied 
with VA's duties to notify and assist a 
claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his back disorder.  
The AOJ should attempt to obtain records 
from each health care provider he 
identifies that might have available 
records.  If records are unavailable, 
please have the provider so indicate.  

3.  After completion of 1 and 2 above, VA 
should make arrangements for the veteran 
to be afforded an orthopedic examination 
to ascertain whether the veteran has a 
back disorder disease and, if so, it's 
etiology.  All indicated tests or studies 
deemed necessary for accurate assessments 
should be done.  The claims file, the 
Joint Remand,  this remand and treatment 
records must be made available to the 
examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.  

Pursuant to the instructions in the Joint 
Remand, the examiner should review the 
entire record and address all of the 
pertinent medical records, including the 
medical evidence since the date of his 
claim in June 1996, and offer an opinion 
as to whether, since the date of claim, 
the veteran has demonstrated a back 
disorder.  If so, the examiner should 
offer an opinion as to (1) whether it is 
at least as likely as not (50 percent or 
more probability) that his back disorder 
was incurred in, aggravated by, or was 
the result of some incident of active 
service; (2) whether it is at least as 
likely as not (50 percent or more 
probability) that it is proximately due 
to, or the result of, the veteran's 
service-connected seizure disorder; and 
(3) whether it is at least as likely as 
not (50 percent or more probability) that 
his service-connected seizure disorder 
has aggravated or accelerated his back 
disorder beyond its natural progression. 

If the etiology of the diagnosed disorder 
is attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  The examiner should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinion expressed.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason why.
 
4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim, to include consideration of the 
claim on the basis of aggravation under 
the holding reached in Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case, reflecting 
consideration of any new evidence and all 
pertinent law and regulations including 
the provisions of 38 C.F.R. § 3.310 
(2006), and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for the examination may result in the 
denial of his claim.  38 C.F.R. 
§ 3.655 (2006).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


